EXHIBIT 10.12


PROMISSORY NOTE




$115,394.60         June 30, 2005


FOR VALUE RECEIVED, Acceris Communications Inc., a Florida corporation formerly
known as I-Link Incorporated (the “Maker”) promises to pay to Counsel
Corporation, an Ontario corporation, or its assigns (the “Payee”), in the lawful
money of the United States of America (“Dollars” or “$”) the principal sum of
One-Hundred and Fifteen Thousand Three-Hundred and Ninety-Four and 60/100ths
Dollars funded from time to time by Payee to Maker, together with interest
thereon as set forth herein, on or before the Maturity Date as provided below
and in accordance with the provisions of that certain Loan Agreement dated as of
January 26, 2004 between the Maker and Payee as the same may be amended,
modified, extended or restated, the “Loan Agreement.” Capitalized terms used
herein but not defined shall have the meanings ascribed to them in the Loan
Agreement.


1. Interest. The outstanding principal amount of this Promissory Note (the
“Note”), together with unpaid interest, shall bear interest at the rate of ten
percent (10%) per annum commencing on July 1, 2005, which interest shall accrue
and be compounded quarterly and shall result in a corresponding increase in the
principal amount of the Indebtedness.


2. Time and Place of Payment. The Indebtedness shall be due and payable in full
on April 30, 2006 (the “Maturity Date”); provided that the Maturity Date shall
be further extended to December 31, 2006 upon the legal Closing of the
transaction with North Central Equity LLC (the “Transaction”) for the sale of
substantially all of the telecommunication assets of Acceris Communications
Corp; provided, further, however, that notwithstanding the above, the Maturity
Date shall be accelerated to the date ten (10) calendar days following closing
under or conclusion of each occurrence of (a) the sale or sales by Acceris to a
third party unrelated to Counsel Corp of the Buyers United, Inc. Series B
Convertible Preferred Stock and/or the common stock into which such stock is
convertible owned by Acceris and held by Counsel Corp as security for the
performance by Acceris hereunder pursuant to the Stock Pledge Agreement, or any
portion thereof (a “BUI Sale”) or (b) an equity investment or investments in
Acceris by a third party unrelated to Counsel Corp through the capital markets,
whether pursuant to a registered offering or unregistered offering or other
transaction (an “Equity Investment”); provided, further, however, that the
Maturity Date shall be accelerated with respect only to the portion of the
unpaid Indebtedness equal to the net amount received by Acceris from any such
BUI Sale or any such Equity Investment.


3. The Indebtedness, including that portion of the Indebtedness represented by
this Note, is secured pursuant to that Amended and Restated Stock Pledge
Agreement between the Maker and Payee dated as of January 26, 2004, executed and
delivered concurrent herewith as the same has been amended, modified, extended
or restated, the “Stock Pledge Agreement.”


4. Events of Default. The occurrence of any of the following events or
conditions shall constitute an event of default (each an “Event of Default”):
 
(a) Maker shall fail to pay any of the Indebtedness pursuant to terms of this
Note;
(b) Maker shall fail to comply with any term, obligation, covenant, or condition
contained in any agreement between Maker and Payee (each, an “Agreement”);
(c) Any warranty or representation made to Payee by Maker under any Agreement
proves to have been false when made or furnished;
(d) If Maker voluntarily files a petition under the federal Bankruptcy Act, as
such Act may from time to time be amended, or under any similar or successor
federal statute relating to bankruptcy, insolvency, arrangements or
reorganizations, or under any state bankruptcy or insolvency act, or files an
answer in an involuntary proceeding admitting insolvency or inability to pay
debts, or if Maker is adjudged a bankrupt, or if a trustee or receiver is
appointed for Maker’s property, or if Maker makes an assignment for the benefit
of its creditors, or if there is an attachment, receivership, execution or other
judicial seizure, then Payee may, at Payee’s option, declare all of the
Indebtedness to be immediately due and payable without prior notice to Maker,
and Payee may invoke any remedies permitted by this Note. Any attorneys’ fees
and other expenses incurred by Payee in connection with Maker’s bankruptcy or
any of the other events described in this Section 3 shall be additional
Indebtedness of Maker secured by this Note.
(e) There exists a material breach by Maker under (or a termination by any party
of) a material contract of Maker (for purposes of this Section 4 a material
contract shall mean any contract resulting in revenues of in excess of $10,000
per annum);
(f) Maker is in default under any funded indebtedness, including but not limited
to indebtedness evidenced by notes or capital leases, of Maker other than the
amounts loaned pursuant to this Note; or
(g) If Maker’s business undergoes a material adverse change in Payee’s
reasonable opinion.


If an Event of Default specified in Section 4(d) hereof occurs and is
continuing, the principal amount of the Indebtedness, together with all accrued
and unpaid interest thereon, shall automatically become and be immediately due
and payable, without any declaration or other act on the part of Payee.


 
 

--------------------------------------------------------------------------------

 
5. Acceleration. Upon an Event of Default, the Payee may give written notice to
the Maker of the occurrence of such Event of Default and Maker shall have the
shorter of (i) thirty (30) days or (ii) such remedy period as set forth in the
applicable provisions of Section 4 within which to cure such Event of Default.
If the Event of Default is not cured within the applicable cure period, then, at
the option of the Payee, Payee may declare the Maker in default (a “Default”)
and all sums due hereunder shall become immediately due and payable.


Any written notification from Payee to Maker hereunder shall be deemed to be
written notification of an Event of Default, or Default, or rescission of
Acceleration (as provided below), respectively, only if such notification,
communication or other election shall (a) be clearly and distinctly identified
as such a Notice of Event of Default, Notice of Default, or Notice of Rescission
of Acceleration, respectively, and (b) be given by certified mail, return
receipt requested or overnight delivery requiring acknowledgement of receipt,
and any communication between the parties not so designated and delivered shall
not be construed or deemed to be effective notice under this Section 5.


6. Waivers. The Maker hereby waives presentment, demand for payment, notice of
dishonor and any and all other notices or demands in connection with the
delivery, acceptance, performance, default or enforcement of this Note and
hereby consents to any waivers or modifications that may be granted or consented
to by the Payee of this Note. No waiver by the Payee or any breach of any
covenant of the Maker herein contained or any term or condition hereof shall be
construed as a waiver of any subsequent breach of the same or of any other
covenant, term or condition whatsoever.


7. Enforcement. In the event that any Payee of this Note shall institute any
action for the enforcement or the collection of this Note, there shall be
immediately due and payable, in addition to the unpaid balance of this Note, all
late charges, and all costs and expenses of such action including reasonable
attorney’s fees. The Maker waives the right to interpose any setoff,
counterclaim or defense of any nature or description whatsoever.


8. Replacement of Note. Upon receipt by the Maker of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Note, and (in case of
loss, theft or destruction) of an indemnity reasonably satisfactory to it, and
upon reimbursement to the Make of all reasonable expenses incidental thereto,
and upon surrender and cancellation of this Note if mutilated, the Maker will
make and delivery a new Note of like tenor in lieu of this Note.


9. Amendments. This Note may not be changed, modified, amended, or terminated
except by a writing duly executed by the Maker and the Payee.


10. Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York.


11. Assignment. This Note may not be assigned, in whole or in part, by operation
of law or otherwise, by the Maker without the prior written consent of the Payee
in its sole and absolute discretion, and any purported assignment without the
express prior written consent of the Payee shall be void ab initio. The Payee
may assign any or all of its rights and interests hereunder to any party.
Subject to the foregoing, this Note shall be binding upon, and inure to the
benefit of, the successors and assigns of the Payee and the Maker.


[See attached Signature Page]

 
 

--------------------------------------------------------------------------------

 
Signature Page
to Promissory Note
dated as of June 30, 2005


IN WITNESS WHEREOF, the Maker has executed this Promissory Note by its duly
authorized officer as of the 30th day of June, 2005.




ACCERIS COMMUNICATIONS INC.
 
 
By: _____________________________
Name: ___________________________
Title: ____________________________






 
 

--------------------------------------------------------------------------------

 